Case 1:21-mc-91384 Document 1-1 Filed 06/08/21 Page 1 of 24




              EXHIBIT 1
Case 1:21-mc-91384 Document 1-1 Filed 06/08/21 Page 2 of 24
Case 1:21-mc-91384 Document 1-1 Filed 06/08/21 Page 3 of 24
Case 1:21-mc-91384 Document 1-1 Filed 06/08/21 Page 4 of 24
Case 1:21-mc-91384 Document 1-1 Filed 06/08/21 Page 5 of 24
Case 1:21-mc-91384 Document 1-1 Filed 06/08/21 Page 6 of 24
Case 1:21-mc-91384 Document 1-1 Filed 06/08/21 Page 7 of 24
Case 1:21-mc-91384 Document 1-1 Filed 06/08/21 Page 8 of 24
Case 1:21-mc-91384 Document 1-1 Filed 06/08/21 Page 9 of 24
Case 1:21-mc-91384 Document 1-1 Filed 06/08/21 Page 10 of 24
Case 1:21-mc-91384 Document 1-1 Filed 06/08/21 Page 11 of 24
Case 1:21-mc-91384 Document 1-1 Filed 06/08/21 Page 12 of 24
Case 1:21-mc-91384 Document 1-1 Filed 06/08/21 Page 13 of 24
Case 1:21-mc-91384 Document 1-1 Filed 06/08/21 Page 14 of 24
Case 1:21-mc-91384 Document 1-1 Filed 06/08/21 Page 15 of 24
Case 1:21-mc-91384 Document 1-1 Filed 06/08/21 Page 16 of 24
Case 1:21-mc-91384 Document 1-1 Filed 06/08/21 Page 17 of 24
Case 1:21-mc-91384 Document 1-1 Filed 06/08/21 Page 18 of 24
Case 1:21-mc-91384 Document 1-1 Filed 06/08/21 Page 19 of 24
Case 1:21-mc-91384 Document 1-1 Filed 06/08/21 Page 20 of 24
Case 1:21-mc-91384 Document 1-1 Filed 06/08/21 Page 21 of 24
Case 1:21-mc-91384 Document 1-1 Filed 06/08/21 Page 22 of 24
Case 1:21-mc-91384 Document 1-1 Filed 06/08/21 Page 23 of 24
Case 1:21-mc-91384 Document 1-1 Filed 06/08/21 Page 24 of 24
